

115 HR 4970 IH: MadeInAmerica.gov Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4970IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Ms. Meng introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the creation and maintenance of a MadeInAmerica.gov website.
	
 1.Short titleThis Act may be cited as the MadeInAmerica.gov Act.2.Made in America website (a)Website creationNot later than 2 years after the date of enactment of this Act, the Secretary of Commerce shall create and maintain a MadeInAmerica.gov website where consumers can find information about products that are made in America.(b)RegulationsThe Secretary shall issue such regulations as are necessary to implement this Act.